IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 01-40435
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,
versus

DANIEL BANDA-LOPEZ, also
known as Daniel Lopez-Hernandez,
also known as George Lara,
                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-00-CR-548-1
                       --------------------
                         October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Daniel

Banda-Lopez has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Banda was provided with a copy of counsel’s Anders motion and

brief, but he has not filed a response.    Our independent review

of the record and counsel’s brief shows that there are no

nonfrivolous issues for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED.    See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.